DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendments filed on 01/13/2022 are entered.  The amendments are made to incorporate previously objected claims into independent forms as indicated on page 10 of the applicant’s remarks filed along with the amendments.  New dependent claims 21-28 are added to incorporate features in dependent claims 7-10 as dependent claims of newly presented independent claims 4 and 15 without introducing new matters.  All currently presented claims are in condition for allowance.

Allowable Subject Matter
Claims 1-2, 4, 7-10, 15-16, 18 and 21-28 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yuan (US 2020/0244337) discloses declaring beam failure when a subset of serving control channels fail (paragraph [0003]).
Kang (US 2020/0274606) discloses features similar to Yuan in paragraph [0665].
Jeon (US 2019/0253986) discloses detecting beam failure by detecting control channels and any other downlink or uplink channels in a PCell (paragraph [0581]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473